DANIEL, Chief Judge.
The order adjudicating the defendant guilty and placing him on probation for grand theft of an automobile is affirmed. However, we strike the portion of the probation order requiring the defendant to pay $500 in restitution to the victims.1 See State v. Williams, 520 So.2d 276 (Fla.1988). We also vacate the imposition of costs which were assessed without notice and opportunity to object. Harriel v. State, 520 So.2d 271 (Fla.1988); Mays v. State, 519 So.2d 618 (Fla.1988); Holmes v. State, 547 So.2d 695 (Fla. 5th DCA 1989). On remand, the court may reconsider imposing costs after proper notice and hearing.
AFFIRMED in part; VACATED in part and REMANDED.
DAUKSCH and HARRIS, JJ., concur.

. This $500 represents the cash allegedly taken from the victims’ home at the time their car was stolen,